EXHIBIT23.2 Consent of Independent Registered Public Accounting Firm The Board of Directors and Stockholders Acorda Therapeutics,Inc.: We consent to the incorporation by reference in the registration statements (Nos.333-164626, 333-158085, 333-131846, 333-149726 and 333-174785) on FormS-8 and in the registration statements (Nos.333-164312 and 333-152826) on FormS-3 of Acorda Therapeutics,Inc. of our report dated February26, 2010, with respect to the consolidated statements of operations, changes in stockholders' equity, and cash flows of Acorda Therapeutics,Inc. and subsidiaries for the year ended December31, 2009, which report appears in the December31, 2009 Annual Report on Form10-K of Acorda Therapeutics,Inc. /s/KPMGLLP Short Hills, New Jersey February 28, 2012
